830 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert D. LITTLETON, Plaintiff-Appellant,v.Paul ALEXANDER, M.D.; Phillip Gardner, P.A.C.; NanetteVasquez, L.P.N.; State of Tennessee; and MeharryMedical College, Defendants-Appellees.
No. 87-5414
United States Court of Appeals, Sixth Circuit.
October 1, 1987.

ORDER
Before MILBURN, KEITH and ALAN E. NORRIS, Circuit Judges.


1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
Plaintiff appeals from the dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983 in which he alleged that defendants were deliberately indifferent to his serious medical needs.  The case was referred to the magistrate for a determination of whether dismissal pursuant to 28 U.S.C. Sec. 1915(d) was appropriate.  The magistrate conducted an evidentiary hearing on February 10, 1987, at which defendants submitted copies of plaintiff's medical records.  Plaintiff objected to the records on the grounds that they contain errors and alterations.


3
The magistrate recommended that the complaint be dismissed as frivolous pursuant to 28 U.S.C. Sec. 1915(d) and plaintiff filed timely objections.  The district court adopted the magistrate's recommendation and dismissed the complaint on March 30, 1987.  This appeal followed.


4
Upon consideration, it appears that plaintiff's objections regarding his medical records have not been addressed.  The allegations of errors and alterations, if true, undermines the analysis of frivolity heretofore undertaken.  Therefore, remand of this case to the district court for consideration of plaintiff's objections concerning his medical records is appropriate.


5
It is therefore ORDERED that the district court's judgment is vacated pursuant to Rule 9(b)(6), Rules of the Sixth Circuit, and the case is remanded to the district court for further proceedings consistent with this order.  In so ordering, we express no opinion regarding the ultimate merits of plaintiff's complaint.